IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: E.S.D.                           : No. 580 WAL 2014
                                        :
                                        :
PETITION OF: E.S.D.                     : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court


                                     ORDER


PER CURIAM
     AND NOW, this 9th day of April, 2015, the Petition for Allowance of Appeal is
DENIED and the Application to File Under Seal and Edit Caption is GRANTED.